Judgments, Supreme Court, Bronx County, rendered May 14, 1976, convicting defendants, after a nonjury trial, of criminal sale of a controlled substance in the second degree (Penal Law, § 220.41), and sentencing them to indeterminate terms of imprisonment of six years to life, are unanimously reversed, on the law, and the indictments are dismissed. In our view, on the evidence in this case, there is a reasonable doubt as a matter of law whether the defendants were not acting solely as agents for the buyers (police officers). The third count of the indictment charging criminal possession of a controlled substance in the seventh degree *917(Penal Law, § 220.03), a misdemeanor, was dismissed by the trial court after the close of all the evidence. Concur—Birns, J. P.,' Silverman, Evans, Fein and Sandler, JJ.